Citation Nr: 9923347	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating, on appeal from the 
initial award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael G. Creety, Jr., Esq.


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from August 1966 to May 
1970.

This appeal is from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
tinnitus.  The Board of Veterans' Appeals (Board) issued a 
decision in the appeal in September 1996, which the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) vacated in granting 
the parties' joint motion for remand.

Pursuant to the joint motion for remand, the Board remanded 
the case to the RO in June 1998.  The case now returns from 
remand, and the Board will proceed with appellate review.

The issue in this appeal was previously identified as a claim 
for an increased disability rating.  While the case was on 
remand, the Court handed down a decision distinguishing 
appeals from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issue in this case consistent with the Court's ruling in 
Fenderson.

In October 1993, the appellant filed an application for VA 
disability compensation indicating bilateral hearing loss as 
the disability for which he made the claim.  Whereas the 
appellant was then service-connected for left-sided hearing 
loss, the October 1993 claim is reasonably construed as a 
claim for service connection for right-sided hearing loss.  
The matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's tinnitus is not a symptom of head injury, 
concussion, or acoustic trauma.

2.  The appellant suffers persistent tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
tinnitus from the effective date of service connection to 
June 10, 1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.114, 3.400(a), 4.20, 4.87 Diagnostic Code 6260 
(1998).

2.  The schedular criteria effective June 10, 1999, for a 10 
percent rating for tinnitus are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.114, 3.400(a); Diagnostic Code 
6260, 64 Fed. Reg. 25210 (1999) (to be codified at 38 C.F.R. 
§ 4.87).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reporting and discussion in this decision of evidence bearing 
on the course and nature of the appellant's left-sided 
hearing loss is in the context of the bearing of that hearing 
loss on the appellant's entitlement to a compensable rating 
for tinnitus.

I.  Background

The report of the appellant's physical examination on 
entrance into service in August 1966 reveals normal hearing 
in the right ear and impaired hearing in the left ear at that 
time.  His personnel records show he was in basic military 
training from August 25, 1966, to October 11, 1966, on which 
date he was assigned as a vehicle operator, Air Force 
Specialty Code (AFSC) 60330.  The personnel record of in-
service schools shows he completed the vehicle operator 
course in 1966.  A physical profile serial report of October 
1966 assigned the appellant an H-2 profile serial for 
permanent hearing loss with no assignment restrictions 
required.

A report of hearing conservation data of September 26, 1967, 
showed that the appellant had then served 0 months and 0 days 
in his current job.  The report characterized noise exposure 
as primary type (versus secondary type), with the primary 
work areas shown as "flight line" and "hangar shop."  The 
Air Force Specialty Code was 43010.  The appellant did not 
wear ear protection.  The audiogram showed impaired hearing 
on the left, and the hearing was noted as fair.

The appellant's personnel records show that on September 26, 
1967, he was assigned to duty as a student for AFSC 42131, 
propeller repairman.  The in-service schools data shows the 
course as incomplete in 1967.  The remarks section shows the 
appellant was withdrawn from the propeller repairman course 
without prejudice because of academic failure.

A report of hearing evaluation dated October 3, 1967, shows a 
left-sided air conduction hearing loss.  A physical profile 
serial report of the same date shows the appellant was 
medically qualified for duty in a non-hazardous noise career 
field.  His profile serial was changed to H-3.  Under the 
heading "Individual's Defects" the medical officer 
completing the form marked the selection, "Hearing loss."  
The selection, "Further deterioration of his hearing, after 
several years of noise exposure, would necessitate removal 
from his career field," was left unmarked.  The major 
assignment restrictions were, "Assignment to hazardous noise 
career field," and "Class C hearing requires removal from 
hazardous noise area."  The conditions of the profile were 
indicated to be permanent.  Under "Remarks," the medical 
officer stated, "Prerequisite for entry into Course 42131 is 
H-1 profile.  This individual has H-3 hearing profile and is 
disqualified."

Personnel records show that on October 19, 1967, the 
appellant was reassigned as a student in the cable splicing 
specialist course, which he completed in 1968.  He was 
assigned as a missile system cable splicing helper on January 
15, 1968, and as a missile system cable splicing specialist 
on October 6, 1969.

In February 1968, the appellant was seen for complaints of 
decreased hearing acuity in the left ear.  It was noted there 
was no infection since his last audio[metry test].  On 
referral to audiology, the impression was of unilateral 
hearing loss, probably due to otosclerosis.  There was good 
bone conduction and a 50 to 60 dB (decibel) air conduction 
loss in the left ear, which had become progressively worse, 
and normal hearing in the right ear.

In May 1968, the appellant saw a private ear surgeon, who 
reported finding a left-sided, 45-dB conductive type hearing 
loss with a perfectly normal eardrum and perfectly normal 
bone conduction.  The examiner explained that that type of 
hearing loss usually resulted from a small growth of bone 
called otosclerosis, which acted like cement, fixing the 
stapes so that sound is not transmitted to the inner ear.  He 
advised the condition was surgically treatable, and that no 
other therapy would be beneficial.  He further described the 
testing methods and results underlying his medical conclusion 
and recommendation.

A September 1968 service ear and hearing examination noted 
the past diagnosis of unilateral, left otosclerosis.  
Examination showed normal color and motion of the tympanic 
membranes, a Rinne test that was positive on the right and 
negative on the left, with Weber to the left and hearing 
consistent with audiogram.  The impression was otosclerosis 
on the right [sic].

An undated otolaryngology (ENT) (ears, nose, throat) report 
noted known left otosclerosis, possibly slightly progressive, 
without tinnitus.  Examination revealed both ears normal, 
Rinne positive on the right and negative on the left, with 
Weber to the left.  The diagnosis was left conductive loss 
and left stapedectomy was booked for February 1970.  A 
January 1970, pre-operative audiogram showed left-sided 
hearing loss.

A March 1970 narrative summary of hospitalization in February 
1970 noted history of gradually progressive hearing loss for 
seven or eight years and of occasional tinnitus on the left 
side.  Examination found bilaterally normal tympanic 
membranes and Rinne test positive on the right, negative on 
the left, with the Weber lateralizing to the left ear.  On 
February 12, 1970, the appellant had a left stapedectomy with 
malleus wire fixation.  Post-operative vertigo subsided 
spontaneously after two days.  Rinne test was positive and 
discrimination was poor.  The surgical report showed the use 
of local anesthetic at 1020 hours and the operation began at 
1025 hours.  The report described in detail the instruments, 
procedures and methods used.

On March 20, 1970, the appellant underwent a left-sided type 
I tympanoplasty.  Local anesthesia began at 0810 hours and 
the operation began at 0815 hours.  The report stated that 
the appellant was placed on the operating table with minimal 
basal sedation and given 7.5 mg morphine intravenously and 
7.5 mg morphine intramuscularly.  Local anesthetic was then 
introduced.  Then the surgery began.  The report shows repair 
of a perforation of the tympanic membrane with a temporalis 
fascia graft.  A March 1970 post-operative report showed the 
ear to be clean, with the wire in good position and tight.  
The graft was patent.  Rinne test was positive with Weber 
lateralizing to the left.

On separation medical history and physical examination in 
April 1970, the appellant reported, and the examining 
physician confirmed, left-sided hearing loss, status post-
stapedectomy, with no complications and no sequelae.  
Audiology examination showed hearing essentially within 
normal limits on the right and slightly decreased in the left 
ear.

On VA examination in September 1981, the appellant had mild 
left-sided hearing loss, a normal left tympanogram, and a 
negative Stenger test for all frequencies.

On VA ENT examination in October 1993, there were essentially 
normal ear canals and tympanic membranes.  Bone conduction 
was greater than air conduction in the left ear and vice 
versa in the right ear.  Weber was to the right.

On VA audiology examination in November 1993, the appellant 
reported long term hearing loss in the left with gradual 
onset and decline.  He reported a great deal of military 
occupational noise exposure.  He reported two stapes 
surgeries, in 1969 and in 1970, with little improvement and 
steady decline since with little left-sided hearing at 
present.  On examination, the right ear was essentially 
normal with good consistency among the tests.  The examiner 
noted the left ear results were complicated and inconsistent, 
describing in detail the tests and the unusual, unexpected, 
and inconsistent results.  He noted that a pure tone Stenger 
test to confirm threshold levels indicated interference 
levels at a moderate degree (40-55 dB) indicating that the 
true thresholds in the left ear were at most at the level 
reported and likely less, i.e., the reported levels are 
higher than the true organic thresholds.  The impression 
regarding the left ear was probable true organic levels at 
mild to moderate range and not the severe levels admitted in 
pure tone testing.  The examiner commented that numerous 
inconsistencies in the responses and history supported the 
impression.

A private audiology report of January 1994 noted history of 
longstanding left hearing loss with two stapedectomies, the 
latter in 1969, without improvement.  He reported occasional 
dizziness.  The appellant reported a history of noise 
exposure in service without ear protection.  Examination 
produced an impression of profound mixed hearing loss on the 
left.

On VA audiology examination on June 13, 1995, the appellant 
reported noise exposure in service for four years, using ear 
protection about half the time.  He reported constant 
bilateral tinnitus since service.  He reported exposure to 
reciprocating jet engine noise.  He did not report that 
tinnitus currently interfered with his daily functioning.  
The examiner, in review of the report and the result of 
multiple tests two days later, noted a history of 
inconsistencies in several different tests on several 
previous VA examinations, including left-sided positive 
Stengers with interference levels supporting moderate hearing 
loss and auditory brain responses (ABR) supporting severe 
high frequency hearing loss.  She further noted the ABRs of 
June 15, 1995, were equivocal on the left side.  Four ABR 
reports are each marked equivocal.

On VA audiology examination on June 17, 1995, the appellant 
reported left-sided tinnitus since service, a now right-sided 
tinnitus, both getting worse.  He said the tinnitus was very 
bothersome.  He denied any history of vertigo or recurrent 
ear infections.  Examination revealed normal auricles and 
external auditory canals.  The left tympanic membrane was 
scarred from previous surgeries.  The malleus and handle 
appeared intact, but the other ossicles could not be 
evaluated.  The mastoids were non-tender.  There was no 
active ear disease.  An audiogram showed a profound mixed 
hearing loss on the left with air bone gap in the 50 to 60 
range.  Tympanograms were normal.  Stenger tests were 
positive on the left.  ABR tests on the left were equivocal, 
probably due to the air bone gaps.

The examiner commented that the appellant's left ear 
stapedectomy had been for presumed otosclerosis.  The 
examiner could find no documented evidence for otosclerosis.  
Currently, it was difficult to tell the exact level of 
hearing loss on the left because of the positive Stenger 
tests.  The appellant appeared to have a profound mixed 
hearing loss on the left.  The ABR was essentially equivocal.  
The appellant's main complaint was tinnitus on the left, most 
likely the result of increased left hearing loss but which 
was difficult to quantitate, although he appeared 
significantly debilitated by it.

The November 1997 Joint Motion for Remand to the Court, 
stated that the reassignment required by the October 1967 
physical profile serial report was "due to a further 
deterioration of Appellant's hearing because of 'several 
years of noise exposure.'"

In March 1999, a VA ENT specialist reviewed the appellant's 
records and responded to the following questions:  "(1) 
Whether the tinnitus reported by the veteran is consistent 
with the type, level, and duration of noise exposure shown in 
his records, and (2) Whether the 1970 operations of 
stapedectomy and wire fixation, and subsequent tympanoplasty, 
could constitute head injury of which tinnitus could be a 
symptom."

After the specialist noted that others had reviewed the 
appellant's records, and that he could find no documentation 
of actual noise exposure or of any acoustic trauma in the 
records, he continued:

However, based on the details of his 
hearing tests, the noise exposure would 
appear to be irrelevant.  This is because 
he was assigned to low-noise work areas 
prior to his ear surgery, at which time, 
the type of hearing loss was already 
established as conductive.  Conductive 
hearing losses may be caused by problems 
such as excessive ear wax, fluid in the 
ear, otosclerosis, etc.  Conductive 
hearing loss does not result from noise 
exposure, and, in fact, would actually 
protect from hearing loss or tinnitus 
developing as a result of noise exposure 
(in the same way that ear plugs protect).  
Therefore, if he had hearing loss as a 
consequence of noise exposure, it would 
be more likely to occur in the normal, 
unprotected right ear, rather than in the 
left ear.  Therefore, noise exposure had 
nothing to do with his ear problem.  I 
think this first question goes right to 
the heart of this claim.  The well-
supported conclusion, which seems not to 
have been recognized in prior reviews, 
is: the answer to the first question has 
to be no.

The second question is more difficult, 
and needs to be considered in terms of 
probability.  It is well known that 
tinnitus can result from ear surgery.  
However, this is uncommon, and usually 
occurs only if, during surgery, a 
definite injury occurs.  An example would 
be inadvertent contact of a power drill 
with the hearing bones during the 
operation.  From reading the operative 
record, it is apparent that no such drill 
was used, and only hand instruments were 
employed (as is usually the case in 
operations such as [the appellant] 
underwent).  Nor is there anything else 
in the record to suggest any injury that 
would cause tinnitus.  Furthermore, his 
post-operative audiogram showed definite 
hearing improvement, implying good 
surgical technique and outcome.  
Therefore, although it is a possibility, 
the likelihood of surgical injury 
sufficient to cause tinnitus would apear 
[sic] to be very low.  (Emphasis in 
original)

In a statement of May 1999, the appellant, through counsel, 
described alleged noise exposure in service to rebut the May 
1999 ENT specialist's comment that he could find no 
documentation of actual noise exposure or acoustic trauma in 
service.  He averred that he had been exposed to damaging 
noise during most of his service career.  He reported his 
first training, for flight line maintenance/hangar (MOS 
43010), lasted approximately three months, during which he 
was exposed to jet airplane noise daily.  He alleged he 
subsequently attended training school for propeller repairman 
for three months and did actually complete the course, 
exposed to airplane engines daily.  He failed an exit hearing 
test and was redlined from flight line maintenance and 
therefore shows 0 months and years in that job, as he did not 
go to his permanent base.  After about 1 1/2 years as a driver, 
he was cross trained for approximately three months as a 
cable splicing specialist and worked for approximately two 
years in a missile silo around the high, whining generators 
reverberating throughout the confined, concrete work area.

Regarding the ENT specialist's comments about the likelihood 
of tinnitus due to surgical injury, the appellant, through 
counsel, cited the specialist's observation of the known 
possibility that tinnitus can result from surgery, although 
uncommon and usually related to definite injury in surgery.  
The appellant argued that the specialist's reference to 
possibilities and the use of the term "usually" meant that 
tinnitus resulting from surgery without injury was also 
possible.  Additionally, the appellant alleged that he was 
inadequately prepared for the February 1970 surgery, 
sustained some trauma, and was given morphine, apparently 
arguing the administration of morphine is evidence of injury 
during the surgery.

In sum, the appellant argued that he did have extensive noise 
exposure in service, and that the possibility of tinnitus 
resulting from surgery even without injury, however remote, 
amounts to evidence in equipoise on the questions whether his 
tinnitus is a symptoms of acoustic trauma or injury.

II.  Analysis

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  The appellant has had the 
opportunity for a hearing and has argued the merits of his 
claim through counsel.  Thus, there is no prejudice to the 
appellant for the Board to now consider the appropriate 
rating of the disability at issue.  

The appeal from an initial rating is inherently well 
grounded, deriving that status from the well-groundedness of 
the claim of entitlement that gave rise to the appeal for a 
higher initial rating.  In reviewing disability ratings, the 
Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  
38 C.F.R. § 4.1 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 
285 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).

VA has afforded the appellant all practicable assistance to 
assemble his medical records and to provide contemporaneous 
examinations.  The appellant has not informed VA of any 
source of evidence pertinent to his claim that VA has not 
obtained or attempted to obtain.  VA has discharged its duty 
to assist the appellant to develop the facts pertinent to her 
claim.

In the May 1995 VA hearing, the appellant testified that 
left-sided hearing loss affected his work performance.  He 
did not attribute interference with work to tinnitus.  
Likewise, in describing the affect of tinnitus on his daily 
life to the June 17, 1995, VA examiner, he did not describe 
interference with employment.  There is no evidence of 
frequent hospitalization for tinnitus.  Consequently, the 
record does not present a basis to refer the claim to 
appropriate VA authority to consider extra-schedular rating 
under section 3.321(b)(1), title 38, Code of Federal 
Regulations.

The appellant has relied in his case on reference to Air 
Force Specialty Codes to prove alleged facts.  Whereas he has 
made assertions and arguments based on those codes, the Board 
assumes he is familiar with their meaning.  Consequently, 
identification of AFSC codes and career fields by reference 
to Air Force regulation does not constitute reliance on 
evidence unfamiliar to the appellant and added to the record 
by the Board any more than would recitation of the dictionary 
definition of a word used by the appellant, and no prior 
notice to the appellant is required.  Cf. Thurber v. Brown, 5 
Vet. App. 119 (1993) (the Board must provide to the appellant 
with opportunity to rebut any medical evidence it obtains 
upon which it intends to rely in rendering decision in an 
appeal).

For the time in question in this case, until June 10, 1999, 
regulation provided a 10 percent disability rating for 
tinnitus if it was continuous as a symptoms of injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  The regulation has been amended effective 
June 10, 1999.  Diagnostic Code 6260, 64 Fed. Reg. 25210 
(1999) (to be codified at 38 C.F.R. § 4.87).  The analysis 
below reflects the changes.


A.  Application of Diagnostic Code 6260 Prior to June 10, 
1999

The gravamen of this case has been the appellant's assertion 
that his tinnitus is symptomatic of acoustic trauma or 
injury.  He avers that he had prolonged exposure to hazardous 
noise levels in service, which is evidence of acoustic 
trauma, and that the ear surgery he had in service 
constituted an injury within the meaning of the regulation.  
He has argued that the February 1970 surgical report shows 
treatment consistent with an error and that such an error 
proves an injury.

For multiple reasons, the appellant's testimony about the 
duration of his exposure to noise and to the level of noise 
exposure is without credibility.  The appellant reported that 
he spent three months in training for flight line 
maintenance/hangar (AFSC 43010).  Career area 43, the first 
two digits of a series of AFSCs, is the Airman Aircraft 
Maintenance career field.  Air Force Regulation (AFR) 39-1.  
Although shown on the September 1967 hearing conservation 
data report, it is not shown in his service personnel 
records.  He was assigned as a vehicle operator before that, 
and on the day of the hearing test he began training in 
career area 42, Airman Aircraft Systems Maintenance.  AFR 39-
1.  Even conceding that he spent some time working with 
aircraft on the flight line or in the hangar, whether in 
training in career area 43 or in career area 42, there was 
only about one week between the date of the hearing 
conservation data report and the profile precluding his 
assignment in areas with hazardous noise.  It was only 
another two weeks before he was assigned to other duty, as a 
student in a cable splicing specialist course.  Thus, the 
official record shows he had, at most, three weeks, not many 
months, of exposure to hazardous noise.

The appellant's lack of credibility is also demonstrated by 
the multiple contradictions in the official records of his 
allegations.  His assertion that he finished the propeller 
repairman course is not credible because it is consistently 
shown in the record he did not.  The list of duties, the 
notation of incomplete in the list of in-service training, 
and the additional notation that the incompletion was for 
academic reasons all contradict his assertion.  It is too 
much evidence to conclude the record is incorrect.  Finally, 
the joint motion for remand misquotes the October 1967 
physical profile serial report, representing it as evidence 
of "several years of noise exposure."  The quoted passage 
appears as one of two choices pre-printed on the form, 
between which the medical officer had to choose to indicate 
the reason for the profile.  He did not choose that reason.  
He marked "XX" in the box next to the reason "hearing 
loss," without making a mark endorsing prolonged noise 
exposure as a reason for the profile.

The Board also rejects the allegation that the appellant had 
hazardous noise exposure in his working conditions as a 
missile cable splicing specialist.  Whether the amount of 
noise in his work area constituted "hazardous noise" 
requires audiological expertise to determine.  The appellant 
was precluded by profile from working in a hazardous noise 
area.  Absent evidence from a competent source to the 
contrary, the Board concludes that any area in which the 
appellant worked thereafter was free of hazardous noise as 
defined by Air Force criteria.

In sum, the Board finds the appellant has materially 
exaggerated the duration of his exposure to hazardous noise, 
and he had exposure to hazardous noise only during the time 
that the official record shows he was assigned to hazardous 
noise duty.

Acoustic trauma is a medically defined potential result of 
exposure to intense noise; it is not synonymous with it.  The 
question whether the appellant suffered acoustic trauma from 
the several weeks of exposure to hazardous noise is a medical 
question.  The appellant lacks medical expertise and cannot 
proffer as medical evidence his lay opinion that he sustained 
acoustic trauma in service.  The March 1999 VA ENT specialist 
provided ample and detailed discourse explaining that and why 
the appellant did not suffer acoustic trauma.  He 
corroborated his conclusion by reference to both the 
appellant's record of assignments and to the physiology of 
his specific hearing impairment.  He commented specifically 
on the fact that the appellant had been assigned to low noise 
areas prior to his surgery.  The specialist also noted that 
others had reviewed the record and that the other reviewers 
had overlooked the lack of acoustic trauma in prior reviews.

Significantly, the March 1999 ENT specialist opined that the 
appellant's noise exposure in service was irrelevant, because 
the type of hearing loss he had would have prevented acoustic 
trauma.  The crux of the examiner's point is that the 
appellant's left-sided hearing loss of a type not due to 
acoustic trauma and the lack of hearing loss on the right 
side are medical evidence independent of the allegations 
about the amount of noise exposure that he did not suffer 
acoustic trauma.

The facts in this case are distinguishable from those in 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  In Bucklinger, 
the Court found the Board had reached its own unsubstantiated 
medical opinion that tinnitus was not due to acoustic trauma, 
despite evidence that the appellant had exposure in combat to 
hazardous noise and the record included a medical opinion 
that the claimant had hearing loss of a type related to 
acoustic trauma.  In this case, the facts, including medical 
opinion, show that exposure to hazardous noise for 
approximately three weeks did not result in acoustic trauma.  
There is history from the appellant of noise exposure, but 
there is no medical opinion of record stating there is a 
relationship between his hearing loss and noise exposure, or 
his tinnitus and noise exposure.

The clear preponderance of the evidence is that a compensable 
rating prior to June 10, 1999, for tinnitus as a symptom of 
acoustic trauma is not warranted.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).

The appellant alleges he sustained injury in surgery that 
caused tinnitus.  Alternatively, he argues that the remote 
possibility of tinnitus from surgery is evidence of such 
weight that the Board must find the surgery itself an injury 
within the meaning of the regulation and conclude the 
evidence is in equipoise regarding whether the appellant's 
tinnitus is a symptom of injury.

The appellant misstates the facts about his surgery.  His 
assertion that he was not properly prepared for the February 
surgery when the operation began and that is why he was 
administered morphine is contradicted by the record.  The 
surgical report shows he was not administered morphine during 
the February 1970 surgery.  In February 1970, anesthesia was 
administered before surgery began.  Anesthesia was also 
administered before the surgery began in March 1970.  
Morphine was administered also, and also before the surgery 
began.  There is no indication of failure to prepare the 
appellant for surgery.  On its face, it appears that the 
basal sedation and morphine were preparation for surgery.  
The appellant's lay opinion that he sustained an injury in 
surgery of which tinnitus could be a symptom is a lay medical 
opinion that the Board cannot take as evidence in support of 
the assertion.  Espiritu, 2 Vet. App. 492.  The March 1999 
ENT specialist explicitly opined that the surgical reports 
and the outcome both indicated there was no injury in 
service, and that the type of event most clearly associated 
with tinnitus as a symptom of surgical injury did not occur.

The argument that the remote possibility of tinnitus 
resulting from surgery must be taken as evidence that in this 
case it did is specious.  The March 1999 ENT specialist's 
opinion that the likelihood that of surgical injury causing 
tinnitus is very low is reasonably evidence against the 
claim.  An affirmative statement that something is unlikely 
cannot reasonably be seen as evidence the unlikely event 
happened.  To create equipoise in the evidence for and 
against finding tinnitus to be a symptom of injury would 
require evidence that it is as likely as not that the veteran 
had injury and that the tinnitus results from that injury.  
The appellant has not submitted such evidence.  The 
preponderance of the evidence is against finding that the 
appellant's tinnitus is a symptoms of injury.

In sum, the preponderance of the evidence is against awarding 
a compensable rating for tinnitus under the law in effect 
prior to June 10, 1999.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1998).

B.  Diagnostic Code 6260 as Amended Effective June 10, 1999

As amended, 64 Fed. Reg. 25210 (1999) (to be codified at 
38 C.F.R. § 4.87), diagnostic code 6260 liberalizes the 
criteria for a compensable rating for tinnitus.  The rating 
criteria no longer require that tinnitus be a symptom of 
injury concussion, or acoustic trauma as a condition 
precedent to a compensable rating.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Whereas the fact of tinnitus is not at issue in this case, 
the appellant is entitled to a compensable rating for 
tinnitus at the earliest date provided by law.  Although this 
appeal is from the initial disability rating of tinnitus and 
is subject to staged rating, Fenderson, 12 Vet. App. 119, the 
entitlement to a compensable is a matter of law, not a change 
in the underlying facts.  Consequently, the rating cannot be 
staged, other than in accordance with the rules governing 
effective dates under liberalizing regulations.  In this 
case, where the facts show entitlement to a compensable 
rating for tinnitus under the new criteria on the effective 
date of the amended regulation, 38 C.F.R. § 3.400(a) (1998), 
the date of entitlement to a compensable rating is the 
effective date of the regulation, June 10, 1999.  38 C.F.R. 
§ 3.114 (1999).


ORDER

A compensable rating for tinnitus prior to June 10, 1999, is 
denied.

A compensable rating for tinnitus, effective June 10, 1999, 
is granted, subject to the regulations governing payment of 
monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

